DETAILED ACTION
Claims 1-25 are pending in this action with claims 7-11 and 20-25 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/15/2020 and 12/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 12-19 in the telephone discussion on 2/22/2021 is acknowledged.

Allowable Subject Matter
Claims 3-6 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 14 is objected to because of the following informalities: It appears claim 14 should depend on claim 12 not claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Geloven et al. (US PGPUB No. 2010/0187527) [hereinafter “Van Geloven”] in view of Cabral, Jr. et al. (US PGPUB No. 2016/0133581) [hereinafter “Cabral”].

As per claim 1, Van Geloven teaches a method for detecting a breach of the integrity of a semiconductor substrate of an integrated circuit protected by a coating ([0027], see [0076]), the semiconductor substrate comprising a front face and a rear face ([0075], substrate spanning through front side and rear side of semiconductor), wherein an electrically conductive wafer is fixed to an inside of the coating at the rear face ([0014], a wafer is a “silicon substrate” which is adjacent to the protective layer which is the coating at the backside see also Fig. 1a) said breach being made from the rear face of the semiconductor substrate ([0005], protection against backside attacks), the method comprising: detecting the opening of the coating facing the rear face of the semiconductor substrate ([0027], detection of removal of protection layer based on resistance measurements), wherein detecting comprises: detecting a removal of at least one part of said electrically conductive wafer by making a first measurement of a resistive value of the semiconductor substrate between a set of N contacts and the electrically conductive wafer ([0087], attempt to remove the substrate, i.e. wafer, from its substrate carrier results in changes to resistance measurements), wherein the set of N contacts are mutually electrically coupled together and distributed over the front face ([0015], substrate connections, i.e. contacts, are routed from front side to allow front side measurements, these connections are used together by the security system).
	Van Geloven does not clearly state that a semiconductor wafer is a semiconductor substrate. Cabral states that a semiconductor wafer is a semiconductor substrate ([0002], background stating that silicon wafers are a type of semiconductor substrate).

As per claim 12, the substance of the claimed invention is identical or substantially similar to that of claim 1.  Accordingly, this claim is rejected under the same rationale.

As per claim 18, the combination of Van Geloven and Cabral teaches the integrated circuit according to Claim 12, wherein the integrated circuit is a component of an electronic device (Van Geloven; [0002], integrated circuit implemented as a part of a semiconductor device).

As per claim 19, the combination of Van Geloven and Cabral teaches the integrated circuit according to Claim 18, wherein the electronic device is a smart card (Van Geloven; [0002], integrated circuit implemented as part of a smart card).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Geloven and Cabral in further view of Kuhn et al. (US PGPUB No. 2014/0266265) [hereinafter “Kuhn”].

As per claim 2, the combination of Van Geloven and Cabral teaches the method according to Claim 1.  

At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Van Geloven and Cabral with the teachings of Kuhn, generating an alarm signal if said resistive value from the first measurement is greater than a first nominal resistive value of said semiconductor substrate, to notify the necessary parties when potential security breach is detected.

As per claim 13, the substance of the claimed invention is identical or substantially similar to that of claim 2.  Accordingly, this claim is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuhns (US PGPUB No. 2004/0119593) discusses tamper detection for a semiconductor using resistance measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.